Case 5:12-cr-00257-DEW-MLH Document 319 Filed 12/04/20 Page 1 of 9 PageID #: 1315



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION


  UNITED STATES OF AMERICA                            CRIMINAL ACTION NO. 12-0257-02

  VERSUS                                              JUDGE DONALD E. WALTER

  DAVID LAMONT MANGUM                                 MAGISTRATE JUDGE HORNSBY


                                   MEMORANDUM ORDER

         Before the Court is a motion for compassionate release filed pro se by the defendant, David

  Lamont Mangum (“Mangum”). See Record Document 307. The Federal Public Defender’s Office

  notified the Court that its office would not be enrolling on behalf of Mangum. The Government

  opposes Mangum’s motion. See Record Document 312. Mangum then filed a supplemental

  response in support of his motion. See Record Document 313. Based on the following, the motion

  for release is DENIED.

         Mangum and three co-defendants were charged in a twelve-count indictment, charging

  various narcotics and firearm offenses. See Record Document 10. Mangum was charged in all

  twelve counts, which included conspiracy to possess with intent to distribute 50 grams or more of

  methamphetamine, possession of methamphetamine with intent to distribute, distribution of

  methamphetamine, possession of firearms and ammunition by a convicted felon, and possession

  of a firearm in furtherance of a drug trafficking crime. See id. Mangum pled guilty to the

  conspiracy count and possession of a firearm in furtherance of a drug trafficking crime (Counts 1

  and 11).

         According to his presentence report, Mangun was subject to a statutory, mandatory

  minimum term of imprisonment of 120 months. The conviction on Count 11 carried a statutory,

  mandatory minimum term of imprisonment of 60 months, to run consecutively to any term of
Case 5:12-cr-00257-DEW-MLH Document 319 Filed 12/04/20 Page 2 of 9 PageID #: 1316



  imprisonment imposed on Count 1. See id. As a result, Mangum was subject to a combined

  mandatory minimum sentence of 180 months. On January 22, 2015, this Court sentenced Mangum

  to 144 months on Count 1 and 60 months on Count 11, to be served consecutively, for a total of

  204 months of imprisonment. See Record Document 197. Mangum’s sentence was later reduced

  to a total of 188 months following a change in the applicable sentencing guidelines which was

  made retroactive. See Record Document 265. Mangum is currently housed at the Federal

  Correctional Institution Yazoo City Low (“FCI Yazoo City Low”) and he has a projected release

  date of March 2026.

         On October 2, 2020, Mangum filed a letter motion for modification of sentence seeking

  compassionate release due to COVID-19. See Record Document 307. Mangum asserted in his

  supplemental response that he had emailed the Warden requesting compassionate release on

  August 26, 2020. See Record Document 313. Thus, Mangum has exhausted his administrative

  remedies through the Bureau of Prisons (“BOP”) by requesting relief and waiting 30 days without

  receiving a final determination. See 18 U.S.C. § 3582(c)(1)(A). The Government concedes that

  Mangum has exhausted his administrative remedies but maintains that his motion fails on the

  merits. See Record Document 314 at 4. The Government also concedes that Mangum can

  demonstrate an “extraordinary and compelling reason” as defined in 18 U.S.C. § 3582(c)(1)(A)

  due to his diabetes, 1 as this is a condition recognized by the Centers for Disease Control (“CDC”)

  as a confirmed COVID-19 risk factor. 2       See id. Nevertheless, the Government argues that



  1
   The Government concedes that Mangum has alleged that he has diabetes, which is a confirmed
  COVID-19 risk factor recognized by the Centers for Disease Control (“CDC”) (“Adults of any age
  with the following conditions are at an increased risk of severe illness from the virus that causes
  COVID-19: . . . Type 2 diabetes mellitus” https://www.cdc.gov/coronavirus/2019-ncov/need-
  extra-precautions/people-with-medical-conditions.html).
  2
   Mangum also asserted that he suffers from high blood pressure, which the CDC lists under the
  category of “might be at an increased risk for severe illness from the virus that causes COVID-
                                                 2
Case 5:12-cr-00257-DEW-MLH Document 319 Filed 12/04/20 Page 3 of 9 PageID #: 1317



  Mangum is still a danger to the community and that the factors set forth under 18 U.S.C. § 3553(a)

  counsel against his release. See id.

         A judgment, including a sentence of imprisonment, “may not be modified by a district

  court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824, 130 S. Ct.

  2683, 2690 (2010). Under 18 U.S.C. § 3582(c), a court generally “may not modify a term of

  imprisonment once it has been imposed,” except: (1) upon a motion for reduction in sentence

  under 18 U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by statute or by

  Rule 35 of the Federal Rules of Criminal Procedure,” 18 U.S.C. § 3582(c)(1)(B); and (3) where

  the defendant was sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §

  3582(c)(2). Section 3852(c)(1)(A)(i) provides that a court may reduce a prisoner’s sentence after

  administrative remedies have been exhausted “if it finds that” (1) “extraordinary and compelling

  reasons warrant such a reduction” and (2) the reduction is “consistent with applicable policy

  statements issued by the Sentencing Commission.”

         The Sentencing Commission’s policy statement regarding compassionate release is

  consistent with the statute and provides, in pertinent part, as follows:

         Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
         3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
         term of supervised release with or without conditions that does not exceed the
         unserved portion of the original term of imprisonment) if, after considering the
         factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
         court determines that—

                 (1) (A) Extraordinary and compelling reasons warrant the reduction; . . .

                 (2) The defendant is not a danger to the safety of any other person or to the
                     community, as provided in 18 U.S.C. § 3142(g); and

                 (3) The reduction is consistent with this policy statement.



  19.” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
  conditions.html.
                                             3
Case 5:12-cr-00257-DEW-MLH Document 319 Filed 12/04/20 Page 4 of 9 PageID #: 1318



  U.S.S.G. § 1B1.13.     In the commentary following the policy statement, the Sentencing

  Commission identifies three specific reasons that are considered “extraordinary and compelling,”

  as well as a broader provision for reasons deemed “extraordinary and compelling.”

         1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
         requirements of subdivision (2) [regarding absence of danger to the community],
         extraordinary and compelling reasons exist under any of the circumstances set forth
         below:

                (A) Medical Condition of the Defendant.—

                     (i) The defendant is suffering from a terminal illness (i.e., a serious and
                     advanced illness with an end of life trajectory). A specific prognosis of
                     life expectancy (i.e., a probability of death within a specific time
                     period) is not required. Examples include metastatic solid-tumor
                     cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                     and advanced dementia.

                    (ii) The defendant is—

                        (I) suffering from a serious physical or medical condition,

                        (II) suffering from a serious functional or cognitive impairment, or

                        (III) experiencing deteriorating physical or mental health because of
                        the aging process, that substantially diminishes the ability of the
                        defendant to provide self-care within the environment of a
                        correctional facility and from which he or she is not expected to
                        recover.

                (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
                experiencing a serious deterioration in physical or mental health because of
                the aging process; and (iii) has served at least 10 years or 75 percent of his
                or her term of imprisonment, whichever is less.

                (C) Family Circumstances.—

                     (i) The death or incapacitation of the caregiver of the defendant’s minor
                     child or minor children.

                     (ii) The incapacitation of the defendant’s spouse or registered partner
                     when the defendant would be the only available caregiver for the
                     spouse or registered partner.

                (D) Other Reasons.—As determined by the Director of the Bureau of
                Prisons, there exists in the defendant’s case an extraordinary and
                                             4
Case 5:12-cr-00257-DEW-MLH Document 319 Filed 12/04/20 Page 5 of 9 PageID #: 1319



                 compelling reason other than, or in combination with, the reasons described
                 in subdivisions (A) through (C).

  U.S.S.G § 1B1.13 cmt. n. 1.

         The defendant bears the burden to establish circumstances exist under which he is eligible

  for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i). See United States v. Ennis, No. 02-

  1430, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020) (“[T]he defendant has the burden to

  show circumstances meeting the test for compassionate release.” (citing United States v. Stowe,

  No. 11-803, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)); United States v. Wright, No.

  16-214, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020) (Petitioner has the “burden of showing

  the necessary circumstances, or a combination of circumstances, that would warrant relief under

  the compassionate release statute.”). As previously mentioned, the Government concedes that

  Mangum can demonstrate that extraordinary and compelling reasons exist under 18 U.S.C. §

  3582(c)(1)(A) to modify his prison sentence based upon Mangum’s history of diabetes.

  Specifically, the Government states: “The United States concedes for the purposes of argument

  that the defendant presents at least one risk factor identified by the CDC as heightening the risk of

  severe illness or death were the inmate to contract COVID-19, namely, a history of diabetes” and

  that “this chronic condition presents ‘a serious physical or medical condition . . . that substantially

  diminishes the ability of the defendant to provide self-care within the environment of a correctional

  facility’” as provided in Section 1B1.13, comment note 1(A)(ii). Record Document 312 at 7-8.

         Regardless of this concession by the Government, the existence of an “extraordinary and

  compelling reason” does not end the inquiry. The Court must consider whether Mangum remains

  a danger to the community before granting compassionate release, as required by United States

  Sentencing Guideline § 1B1.13(2), which refers to 18 U.S.C. § 3142(g). Furthermore, 18 U.S.C.

  § 3582 and the policy statement require the Court to consider the sentencing factors set forth in 18

  U.S.C. § 3553(a).
                                                    5
Case 5:12-cr-00257-DEW-MLH Document 319 Filed 12/04/20 Page 6 of 9 PageID #: 1320



           Section 3142(g) sets forth the factors that courts must consider in deciding whether to

  release a defendant pending trial.     These factors to be considered include the “nature and

  circumstances of the offense charged,” “the history and characteristics of the person,” including

  “the person’s character, physical and mental condition, family ties, . . . community ties, past

  conduct, history relating to drug or alcohol abuse, [and] criminal history,” and “the nature and

  seriousness of the danger to any person or the community that would be posed by the person’s

  release.” 18 U.S.C. § 3142(g). Similarly, Section 3553(a), which sets forth the factors to consider

  in imposing sentence, requires the Court to consider: (1) the nature and circumstances of the

  offense and the history and characteristics of the defendant; and (2) the need for the sentencing

  imposed (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide

  just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; and (C) to

  protect the public from further crimes of the defendant. See 18 U.S.C. § 3553(a).

           The Court finds that Mangum has not demonstrated that he will not be a threat to others or

  the community if released. Mangum was sentenced for conspiracy to possess methamphetamine

  with intent to distribute, as well as possession of a firearm in furtherance of a drug trafficking

  crime.    In connection with his offense conduct, Mangum accepted responsibility for 3.552

  kilograms of actual methamphetamine. Notably, Mangum was a convicted felon at the time of his

  offense and was not allowed to possess firearms. Furthermore, Mangum has a lengthy pattern of

  committing offenses involving controlled substances and firearms, including a 2001 conviction for

  possession with intent to distribute cocaine, a 2000 conviction for possession with intent to

  distribute cocaine, and a conviction for possession of marijuana. See Record Document 211.

  Additionally, Mangum has a poor record of abiding by his conditions of release, as evidenced by

  the fact that his parole was revoked while on supervision. See id. In addition, Mangum was

  arrested and charged with possession/introduction of contraband into a penal institution. See id.

                                                   6
Case 5:12-cr-00257-DEW-MLH Document 319 Filed 12/04/20 Page 7 of 9 PageID #: 1321



  See United States v. Mazur, 457 F. Supp. 3d 559, 564 (E.D. La. 2020) (noting that even if

  defendant’s circumstances “presented extraordinary and compelling reasons to grant

  compassionate release,” his history of attempted manslaughter, possession of controlled

  substances, and a misdemeanor for domestic abuse battery demonstrates that he is a danger to the

  community). Finally, even while serving his current sentence, Mangum continues to violate BOP

  policy, as evidenced by the fact that Mangum has had disciplinary violations while in prison,

  including possession of a hazardous tool in 2019. See Record Document 318. In light of the

  above, the Court concludes that Mangum remains a danger to others and his community.

         Additionally, in examining the Section 3553(a) factors, to reduce Mangum’s sentence

  would not reflect the seriousness of the offense, promote respect for the law or afford an adequate

  deterrence to criminal conduct.       Furthermore, a deviation below the mandatory minimum

  sentences under which he was sentenced that were set by Congress would create a sentencing

  disparity between Mangum and other similar-situated defendants, thus invalidating a “just

  punishment” under 18 U.S.C. § 3553(a)(2)(A).

         The Court has also looked at the presence of COVID-19 at the FCI Yazoo City Low. There

  are zero inmates and five staff members who are currently testing positive out of 1,398 total

  inmates. 3 http://www.bop.gov/coronavirus (last updated 12/04/2020). Courts have held that

  “mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

  alone cannot independently justify compassionate release, especially considering BOP’s statutory

  role, and its extensive and professional efforts to curtail the virus’s spread.” United States v. Raia,

  954 F.3d 594, 597 (3d Cir. 2020). See, e.g., United States v. Clark, 451 F. Supp. 3d 651, 657

  (M.D. La. 2020) (“General concerns about possible exposure to COVID-19 do not meet the criteria


  3
   Three inmates and no staff have died from the virus. However, there are 84 inmates and 9 staff
  who have recovered from the virus. www.bop.gov/coronavirus (last updated 12/04/20).

                                                    7
Case 5:12-cr-00257-DEW-MLH Document 319 Filed 12/04/20 Page 8 of 9 PageID #: 1322



  for extraordinary and compelling reasons for a reduction in sentence. . . .”) (quoting United States

  v. Eberhart, 448 F. Supp. 3d 1086, 1090 (N.D. Cal. 2020)); Mazur, 457 F. Supp. 3d at 562 (holding

  that extraordinary and compelling reasons to grant compassionate release were not present for a

  prisoner diagnosed with myeloid leukemia and hypertension despite twenty-five percent of the

  inmate population testing positive for COVID-19). Mangum has not shown that inmates are

  currently not receiving adequate medical attention if they contract the virus. Additionally,

  Mangum has not shown that the BOP is unable to adequately manage the COVID situation. This

  Court cannot equate the generalized fear of COVID-19 to an extraordinary and compelling reason

  to support compassionate release, nor will it undermine BOP’s criteria to determine eligibility for

  sentence reductions or home confinement. 4 Therefore, the Court finds that Mangum has not met

  his burden.

         The Court shares Mangum’s concerns about the effect of COVID-19 in the prison setting.

  However, those concerns are not being ignored by the BOP or this Court. The BOP is taking

  action to address COVID-19 concerns in its facilities. Section 12003(b)(2) of the Coronavirus Aid,

  Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, “expand[s] the cohort

  of inmates who can be considered for home release.” The BOP is currently reviewing prisoners

  to determine if temporary release to home confinement or some other type of release, removal, or

  furlough is appropriate, under the standards issued by the CDC for persons at heightened risk. The

  BOP currently has 8,073 inmates on home confinement and the total number of inmates placed in



  4
   Mangum seems to request release to home confinement in his filings. In an abundance of caution,
  however, this request is also DENIED, as the decision on whether to release an inmate to home
  confinement is within the exclusive purview of the Bureau of Prisons. See 18 U.S.C. § 3621(b);
  United States v. Read-Forbes, 454 F.Supp.3d 1113, 1118 (D. Kan. Apr. 16, 2020) (“While the
  CARES Act gives the BOP broad discretion to expand the use of home confinement during the
  COVID-19 pandemic, the Court lacks jurisdiction to order home detention under this provision.”);
  United States v. Rodriguez, No. 15-198, 2020 WL 5369400, at *3 (E.D. La. Sept. 8, 2020).

                                                   8
Case 5:12-cr-00257-DEW-MLH Document 319 Filed 12/04/20 Page 9 of 9 PageID #: 1323



  home confinement from March 26, 2020 to the present (including inmates who have completed

  service of their sentence) is 18,332. https://www.bop.gov/coronavirus/(last updated 12/04/2020).

         For the foregoing reasons, IT IS ORDERED that Mangum’s motion is DENIED.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 4th day of December, 2020.




                                                 9
